No. 06-15-00129-CR

                                            §
       James Cunningham,                    §                   IN THE
               Appellant,                   §              COURT OF APPEALS,
                                            §
                  v.                        §                     FOR THE
                                            §
            State of Texas,                 §          SIXTH JUDICIAL DISTRICT,
                 Appellee.                  §             TEXARKANA, TEXAS


                 MOTION TO EXTEND TIME TO FILE BRIEF

       Appellant, James Barcard Cunningham, seeks an extension of time to file his brief

in this appeal and in support would show the Court:

       Appellant timely perfected appeal from the June 18, 2015, judgment of the trial

court. The record was complete on August 20, 2015, the deadline for Appellant’s brief

was extended until October 21, 2015. Appellant requested a second extension of 30 days

until November 20, 2015. This court “granted” the extension but ordered the brief filed by

November 12, 2015. Because the motion was granted, the due date was erroneously

calendared for November 20, 2015 and counsel established work priority to meet that

deadline.

       With this motion counsel for Appellant files a Motion to Withdraw and brief in

support pursuant to Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Counsel requests the court grant an extension of time to file Appellant’s brief

until November 20, 2015. Appellant had requested two previous extension.
                                         Prayer

       For the reasons set out herein, appellant prays the Court grant an extension to file

his brief until November 20, 2015.


                                                     Respectfully submitted,

                                                     _/s/__Clint Sare_____
                                                     Clint F. Sare
                                                     Tex. Bar No. 00788354
                                                     P.O. Box 1694
                                                     Bryan, Texas 77806
                                                     (979) 822-1505

                                                     Attorney for appellant
                                                     James Cunningham




                                  Certificate of Service

      I certify a copy of appellant’s Motion to Extend Time to File Brief was served on
Doug Howell, 300 E. 26th Street Ste. 310, Bryan, 77803 on November 20, 2015.

                                                     __/s/__Clint Sare_________
                                                     Clint F. Sare